Citation Nr: 1324803	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  12-31 929	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to August 15, 2012, greater than 50 percent from August 15, 2012 to April 23, 2013, and greater than 70 percent from April 23, 2013, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating greater than 10 percent for degenerative arthritis of the left knee.

3.  Entitlement to an initial rating greater than 20 percent for subluxation, left knee.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes the Veteran requested a hearing before a member of the Board in his November 2012 substantive appeal, but in that same document clarified that he wanted the hearing to be before a Decision Review Officer (DRO) at the RO.  The Veteran received that hearing before a DRO in February 2013.  In any case, in light of the Veteran's clear intent to withdraw all appeals before the Board, the Board concludes that any outstanding hearing request is moot.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1970 to February 1972.

2.  On July 8, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


